Buskirk, C. J.
This was an action by the appellee against the appellants, to recover the possession of, and quiet the title to, certain described tracts of land. There was issue, trial by jury, and a verdict for the appellee. The court overruled a •motion for a new trial, and rendered judgment on the verdict.
*125The only valid assignment of error is based upon the action of the court in overruling the motion for a new trial, the other assignments being a reproduction of the reasons for a new trial.
No question is presented for our decision. The clerk says that the defendants moved the court for a new trial, and instead of setting out the motion and reasons therefor, he says, “(here insert).” The motion for a new trial is copied into what purports to be a bill of exceptions, but it does not constitute a part of the record. The case was tried at the May term, 1871. Thirty days were given to file a bill of exceptions. The bill was signed by the judge on the 7th day of June, 1871, but it does not appear to have ever been filed in the clerk’s office.
Where the time is extended beyond the term to file a bill of exceptions, the' record must show that the bill was signed by the judge, and that it was filed in the clerk’s office within the time limited, and if these facts are not shown, we can not treat the bill of exceptions as constituting a part of the record. Draper v. Dunn, 47 Ind. 600.
The appellants moved in arrest of judgment, but their motion was overruled, and they excepted, but they have not assigned such ruling for error here; consequently, no question is presented for decision in reference thereto.
The judgment is affirmed, with costs.